UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-29742 Retalix Ltd. (Exact name of registrant as specified in its charter) 10 Zarhin Street, Ra’anana 43000, Israel +972-9-776-6677 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices): Ordinary Shares, Par Value NIS 1.00 Per Share (Title of each class of securities covered by this Form) N/A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains): Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: 1 Pursuant to the requirements of the Securities Exchange Act of 1934 Retalix Ltd.has caused this certification/ notice to be signed on its behalf by the undersigned duly authorized person. By: /s/ Shuky Sheffer Name: Shuky Sheffer Date: February 6, 2013 Title: Chief Executive Officer SEC 2069 (02-08) Persons who respond to the collection of information contained in this form are not required to respond unless the form displaysa currently valid OMB control number.
